ORMOND, J.
— The question presented upon the record, has always been considered one of great moment, and has given rise to much discussion, and ingenious, subtle, reasoning, both in the civil and common law. It appears, however, to be well settled, that when a domicil has been acquired, it is not lost, until a new one is actually gained, facto et animo. The mere intention to change the domicil, without an actual removal, with the intention of remaining, does not cause a loss of the domicil.
Here the facts were, that the defendant, being domiciled in Georgia, came to this State, with the design of settling here, and manifested his intention of making this State his permanent residence, by leasing a piece of land, procuring materials for the erection of a foundry, and going to Georgia to bring his family. These acts all mark, unequivocally, his intention to change his residence, from Georgia to this State. These facts, however, are not sufficient to cause a loss of the domicil he previously had. If, on his return to Georgia, he had died before being able to carry his purpose into effect, it can admit of no doubt, the Courts of Georgia, and not of this State, would have been entitled to distribute his estate. The same rule must have prevailed, if he had died upon the journey here, because until he had actually reached here, there would have been no change in fact, of the domicil. In one case indeed, the intention to remove, has the effect to change the domicil — where one, by residence, has acquired a domicil, different from that of his birth, and with intention to resume his former domicil, sets out on his return. In that case, it has been held, that the domicil, is re-acquired, from the time he manifests such intention. [The Venus, 8 Cranch, 253.] This proceeds from the fact,that the acquired domicil, was adventitious, and may therefore be thrown off at pleasure. See also, the ca*162ses of Jennison v. Hopgood, 10 Pick. 77; Bruce v. Bruce, 2 B« and P. 228 ; and Williams v. Whiting, 11 Mass. 423. This last case is expressly in point, and does not vary in any essential particular from this. There, as here, an intention was manifested to change the residence of the party, but until it was consummated by an actual removal, the Court held, the former domicil was not lost.
The charge of the Court, therefore, upon the facts was strictly correct, and its judgment must be affirmed.